DETAILED ACTION
Allowable Subject Matter
Claims 1 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the amendments to the claim fixes the previously indicated issues described in the Office action of 21 September 2020, making the claim in condition for allowance. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a blank for an endodontic instrument including a blank having a substantial homogenous hardness over the cross section of the blank such that a maximum hardness of any portion of the cross section of the blank, measured by a nanoindentation method, is less than 8% greater than a minimum hardness of any other portion of the cross section of the blank measured by a nanoindentation method in combination with the elements set forth in the claim.
Regarding claim 11, the amendments to the claim fixes the previously indicated issues described in the Office action of 21 September 2020, making the claim in condition for allowance. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, an endodontic instrument blank including having a substantial homogenous hardness over a cross-section of the endodontic instrument blank such that a maximum hardness of any portion of the cross-section of the endodontic instrument blank, when measured by a nanoindentation method, is less than 8% greater than a minimum hardness of any other portion of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772